Citation Nr: 0113257	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  97-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977, from August 1980 to August 1984 and from July 
1986 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating action of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 2001, the veteran appeared at a personal hearing 
before the undersigned Member of the Board sitting at the RO 
and presented a claim of entitlement to service connection 
for tinnitus.  That claim has not been developed for 
appellate review and is referred to the RO for appropriate 
action.


REMAND

The veteran contends that he suffers from migraine headaches 
and impaired hearing as a result of a head injury sustained 
in service.  Service medical records include a February 1993 
chart entry noting that the veteran had fallen and hit his 
head against a pipe. 

In the rating action on appeal, the RO denied the veteran's 
claims for service connection as not well grounded.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), however, eliminated any duty on the 
part of a claimant to submit a well grounded claim, and it 
significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and to 
allow the RO the opportunity to readjudicate the claims on 
the merits.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, this case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
any complaints referable to impaired 
hearing or headaches since service.  
Thereafter, the RO should attempt to 
obtain copies of all records which are 
not currently available from identified 
treatment sources.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The veteran must then be given 
an opportunity to respond.

2.  The RO should contact the veteran and 
ask that he submit any additional 
evidence that supports his position that 
the claimed hearing and headache 
disorders are related to service.  Any 
documents received by the RO should be 
associated with the claims folder.

3.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any hearing or headache 
disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the complete record, the 
examiners should state whether it is at 
least as likely as not that any diagnosed 
hearing or headache disorder is related 
to a head injury sustained in February 
1993 or is otherwise related to the 
veteran's active duty service.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
necessary opinion, appropriate corrective 
action is to be taken.  

6.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran.  After the veteran has had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


